Citation Nr: 0920879	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of left axilla and left breast surgery (lipoma).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from October 1944 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

Due to a change in the location of the Veteran's residence, 
the jurisdiction of her appeal has been transferred to the RO 
in Jackson, Mississippi.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In February 1990, the Veteran underwent an excisional biopsy 
of a left axillary mass that was painful and increasing in 
size.  Thereafter, the mass recurred.  At a VA medical 
facility in June 2001, she underwent an excision of the 
lipoma.  Follow-up medical records indicate, however, that 
she had pain and increased muscle tension in her upper 
trapezius, rhomboid, and pectoralis muscle areas.  

In a January 2005 rating action, the Atlanta RO granted 
compensation for residuals of a left axilla and left breast 
surgery (lipoma), pursuant to 38 U.S.C.A. § 1151, and awarded 
a 10 percent evaluation for painful superficial scarring.  
See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  She 
perfected a timely appeal with respect to the 10 percent 
rating assigned.  

During the current appeal, she has consistently asserted that 
a rating higher than 10 percent is warranted.  Specifically, 
she describes muscle and nerve damage above her left breast; 
pain, weakness, and numbness of her left arm and hand; as 
well as tender and painful scars.  

Further review of the claims folder indicates that the 
Veteran has not been accorded a VA examination during the 
current appeal.  In light of this fact, as well as her 
complaints of continued symptomatology since the 2001 
surgery, the Board finds that a remand of her increased 
rating claim is necessary.  On remand, she should be accorded 
a current VA examination to determine the nature and extent 
of this service-connected disability.  The evaluation should 
include a discussion of all pathology associated with this 
disorder.  

Further, in a June 2005 statement, the Veteran referenced 
benefits that she was receiving from the Social Security 
Administration (SSA).  Copies of any decision awarding SSA 
disability benefits-as well as the medical records used in 
support of any such determination-should be obtained and 
associated with the claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain VA clinical records from the 
VA Medical Center in Decatur, Georgia, 
for the period from November 2006 to 
the present.  

2.  Obtain a copy of any decision 
awarding SSA disability benefits to the 
Veteran and copies of the medical 
records used in support of any such 
determination.  All attempts to procure 
such documents should be annotated in 
the claims folder.  All such available 
documents should be associated with the 
claims folder.  

3.  Thereafter, schedule the Veteran 
for an examination to determine the 
nature and extent of residuals of left 
axilla and left breast surgery 
(lipoma).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The nature and extent of all pertinent 
pathology should be noted in the 
examination report.  In particular, the 
examiner should address any muscle 
impairment, nerve damage, or scarring 
problems associated with this 
disability.  Complete rationale should 
be given for all opinions reached.  

4.  Thereafter, re-adjudicate the issue 
on appeal.  If the decision remains 
adverse, the Veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until she is notified by 
the RO; however, she is advised that failure to report for 
any scheduled examination may result in the denial of her 
claim.  38 C.F.R. § 3.655 (2008).  She has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

